Citation Nr: 1241537	
Decision Date: 12/05/12    Archive Date: 12/12/12	

DOCKET NO.  05-40 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for a chronic right elbow disorder.

4. Entitlement to service connection for a left hip disorder. 

5.  Entitlement to service connection for generalized arthralgia involving the ankles, the shoulders, the knees, and the hips, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for irritable bowel syndrome.

7.  Entitlement to service connection for a chronic acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

8.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, rated as 10 percent disabling prior to February 11, 2011, and rated as 20 percent disabling beginning February 11, 2011.

9.  Entitlement to an increased (compensable) disability rating for postoperative status, right inguinal hernia.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from April 1972 to May 1982 and from March 2003 to May 2004.  He also had periods of service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and March 2007 rating decisions of the VARO in Huntington, West Virginia.  Specifically, in the December 2004 rating decision, the RO denied claims for service connection for a left hip disability and "generalized arthralgias of the ankles, shoulders, knees and hips claimed as arthritis."  In the March 2007 rating decision, the RO denied claims of service connection for peripheral neuropathy of the right arm, a right elbow disability, PTSD, peripheral neuropathy of the left arm, and irritable bowel syndrome, and denied a claim for an increased rating for the Veteran's cervical spine disorder, and for a compensable disability rating for the postoperative residuals of right inguinal hernia.

By decision dated in March 2011, the RO increased the disability rating for the Veteran's cervical spine disorder from 10 percent to 20 percent disabling effective February 11, 2011, the date of the most recent VA examination.  Despite the RO's action, the Veteran's appeal for a higher initial rating for his cervical spine disorder both prior to and beginning February 11, 2011 remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in June 2009.  A transcript of this proceeding is of record and has been reviewed.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the entire medical evidence.  The medical evidence of record indicates that the Veteran has previously been diagnosed as having a major depressive disorder.  Thus, the claim for service connection for PTSD has been recharacterized as one for service connection for a chronic acquired psychiatric disability, however classified, to include PTSD.  

Further review of the record discloses that in August 2009, the Board remanded the case in order to obtain records from the Social Security Administration and to ensure compliance with the requirements of the Veterans Claims Assistance Act of 2000 (VCAA).  With regard to the issues decided below, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).   

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to a compensable disability rating for postoperative residuals of a right inguinal hernia and for service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, a right elbow disability, generalized arthralgia of upper joints, to include as due to an undiagnosed illness, and a chronic acquired psychiatric disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy of the right arm was denied by rating decision dated in June 2005.

2.  Evidence received since the June 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the right arm; such evidence is not cumulative or redundant of evidence already of record.

3.  There is competent medical evidence linking the Veteran's major depressive disorder to his service-connected cervical spine and right shoulder disorders.

4.  There is competent medical evidence of a diagnosis of left hip bursitis during service, current medical evidence of treatment for left hip pain, described as "left hip bursitis" and competent allegations of continuity of left hip pain beginning in service to the present.  

5.  Prior to February 11, 2011, cervical spine range of motion testing did not show forward flexion of the cervical spine greater than 40 degrees and did not show combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.

6.  The cervical spine disability showed increased motion restriction at the time of a VA examination on February 11, 2011.  Flexion was from zero to 20 degrees, extension was from zero to 25 degrees, and left and right lateral flexion were from zero to 15 degrees each,  while right lateral rotation was from zero to 15 degrees and left lateral rotation was from zero to 30 degrees.

7.  There is no evidence during the appeal period of forward flexion of the cervical spine limited to 15 degrees or less or of there being favorable ankylosis of the cervical spine.  Also, there has been no indication of incapacitating episodes. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the right arm.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Resolving all reasonable doubt in favor of the Veteran, service connection for major depressive disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

3.  Resolving all reasonable doubt in favor of the Veteran, service connection for a left hip disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.  Prior to February 11, 2011 the criteria for a disability rating higher than 10 percent for cervical spine disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b) (1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2012).

5.  The criteria for a disability rating higher than 20 percent for cervical spine disability from February 11, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he suffers from peripheral neuropathy of the right arm and an acquired psychiatric disorder due to his service with the United States Air Force from April 1972 to May 1982 and/or his service with the United States Army from March 2003 to May 2004.  He also contends that his service-connected degenerative disc disease of the cervical spine is more disabling both prior to and beginning February 11, 2011.    

Analysis

1.  Peripheral neuropathy of the right arm

The RO initially denied service connection for peripheral neuropathy of the right arm in a June 2005 rating decision.  The Veteran was notified of the denial action by letter dated that same month.  He did not appeal the denial and no pertinent evidence was received within the appeal period.  Thus, the June 2005 rating decision is final.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and interpreted the phrase "raises a reasonable possibility for substantiating the claim" as "enabling rather precluding reopening."  The Court emphasized this regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative with regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making it.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

The basis for the June 2005 denial was that the Veteran's National Guard records failed to show any diagnosis of peripheral neuropathy of the right arm while in service and there was no current medical evidence of the presence of neuropathy of the right arm attributable to his military service.  The records considered included National Guard medical records and VA outpatient treatment records dated between 1998 and 2005.

The evidence of record since the June 2005 rating decision includes additional VA medical records and statements and testimony from the Veteran himself.  At the hearing before the undersigned, the Veteran testified that he had undergone some testing for peripheral neuropathy and "they know I have it, I haven't got any word from a doctor saying that's what it is."  (Hearing transcript, p. 9)  The Veteran also referred to an incident in which he was building a metal bridge and slipped and landed on his back and was put in some elbow sleeves at that time.  The record reflects the Veteran has had nurses' training and the Board therefore finds that the statements from the Veteran are credible at least for the purposes of reopening the claim with regard to peripheral neuropathy.  Accordingly, the evidence of record since 2005 is sufficient to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the right upper extremity.  

2. Acquired Psychiatric Disorder

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disability which is proximately due to or the result of a service-connected disease or injury shall also be service-connected.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's service treatment records are negative for psychiatric problems.  Significantly, a March 2002 examination report shows a normal psychiatric system and in a March 2002 report of medical history the Veteran denied "depression or excessive worry" and "nervous trouble of any sort."         

The Veteran submitted a claim for service connection for PTSD in December 2005.  In connection with this claim the RO obtained VA treatment records showing impressions of anxiety and depression in January 2006.  The Veteran was afforded a VA psychiatric examination in November 2006.  Upon review of the claims file and psychiatric examination, the examiner opined that the Veteran did not have a diagnosis of PTSD and in a January 2007 addendum the examiner wrote that the Axis I diagnosis for the Veteran was major depressive disorder (MDD).  The examiner also wrote that this was secondary to the Veteran's service-connected cervical spine and right shoulder rotator cuff disorders.  

Given the above, the Board finds that service connection for major depressive disorder is warranted.  As above, in a January 2007 addendum the November 2006 VA psychiatric examiner wrote that the Veteran's major depressive disorder was secondary to his service-connected cervical spine and right shoulder rotator cuff disorders.  This opinion provides a plausible basis to conclude that the Veteran's current major depressive disorder is related to a service-connected disorder.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for major depressive disorder.  38 U.S.C.A. § 5107(b).  

3. Left Hip Disorder

As above, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show complaints of left hip pain as early as March 2003.  In February 2004 the Veteran was diagnosed with left hip trochanter bursitis and this diagnosis was continued in March and April 2004.  

The Veteran submitted a claim for service connection for a left hip disorder in April 2004.  He was afforded a VA general examination in October 2004 which shows a diagnosis of bursitis of the left knee but is negative for a diagnosis regarding the left hip.  However, on physical examination there was tenderness over the head of the femur to direct palpation.  VA treatment records show continued complaints of left hip pain with several histories of left hip bursitis from December 2005 through November  2006.    

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a left hip disorder is warranted  As above, the Veteran's service treatment records show complaints of left hip pain as early as March 2003 and a diagnosis of left hip trochanter bursitis as early as February 2004.  Post-service treatment records show continued complaints of left hip pain with histories of left hip bursitis.  The Veteran has competently argued that he began experiencing left hip pain during his military service and continues to suffer from these problems.  Also, while the October 2004 VA examiner did not diagnose left hip bursitis, the Board notes that this opinion does not consider the in-service diagnosis of left hip bursitis or the Veteran's competent allegations of continuity of symptomatology.  Thus, the October 2004 VA opinion is inadequate.  

Although the Veteran may not currently have left hip bursitis as the most recent confirmation of left hip pain is dated in November 2006 and does not reference an actual diagnosis of left hip bursitis, he was given a diagnosis of left hip bursitis during the pendency of this claim.  Significantly, the claim was filed in April 2004, while the Veteran was still on active duty and an April 2004 service treatment record shows a diagnosis of left hip bursitis.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.  Thus, the Board finds that the requirement for establishing the existence of a current disability has been met.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a left hip disorder.  38 U.S.C.A. § 5107(b).  

4. 
Cervical Spine Disability

A review of the pertinent evidence of record reveals that the Veteran had a neck disability that existed prior to military service.  However, while in service he was seen for evaluation after hitting his head in October 2003 and sustaining trauma to the head after hitting a pipe which snapped the neck back.  

Following VA examination in October 2004, it was noted that the preexisting degenerative disc disease of the cervical spine had been aggravated by the in service injury.  It was determined that the degree of disability prior to service warranted a 10 percent rating based on X-ray evidence with some limitation of motion of the cervical spine.  After discharge, the range of motion studies at the time of the October 2004 examination resulted in the assignment of a 20 percent evaluation.  After the reduction of the 10 percent for the preexisting condition, a 10 percent rating was assigned, effective May 18, 2004, the day following the Veteran's discharge from active service.  The record shows that the disability for the cervical spine disorder was increased to 20 percent, effective February 11, 2011, under DC 5237, pertaining to cervical spine disability.

Disability evaluations are determined by the application of the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of all the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination, and fatigability of the joint.  38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Under DC 5237 a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this code a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

The pertinent medical evidence of record includes the report of a VA general medical examination accorded the Veteran in October 2004.  Although the claims file was not available to the examiner, computer records from the VA Medical Center in Huntington, West Virginia, were reviewed by him.  Findings included decreased motion involving the neck.  Forward flexion was to 30 degrees, extension was to 20 degrees, and right and lateroflexion and left lateroflexion were to 38 degrees each, and rotation was to 60 degrees bilaterally.  It was stated there was no specific point of tenderness.  X-ray studies of the cervical spine showed the presence of degenerative disc disease.   

The Veteran was seen in orthopedic outpatient consultation in February 2006 for pain involving various joints.  The neck was not discussed.  

The Veteran was afforded a VA spine examination in November 2006.  Upon physical examination of the muscles of the spine there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran had normal posture and head position.  The Veteran's gait was slightly antalgic on the left.  There were no abnormal spinal curvatures.  Motor and reflex examinations were normal.

In a January 2007 addendum it was noted that the range of motion of the cervical spine was inadvertently left out of the November 2006 report.  The range of motion of the cervical spine in flexion was 0 to 20 degrees initially.  The passive range of motion was 0 to 45 degrees.  The range of motion of the cervical spine following repetitive motion was 0 to 45 degrees.  There were no complaints of pain throughout range of motion testing.  The range of motion of the cervical spine in extension was 0 to 45 degrees initially.  The passive range of motion in extension was 0 to 45 degrees.  The range of motion of the cervical spine in extension following repetitive motion was 0 to 45 degrees.  There were no complaints of pain throughout range of motion testing.  The range of motion of the cervical spine in right lateral flexion was 0 to 15 degrees initially.  The passive range of motion in right lateral flexion was 0 to 45 degrees.  The range of motion of the cervical spine in right lateral flexion following repetitive motion was 0 to 30 degrees.  The range of motion of the cervical spine in left lateral flexion was 0 to 20 degrees initially.  The passive range of motion in left lateral flexion was 0 to 45 degrees.  The range of motion of the cervical spine in right lateral flexion following repetitive motion was 0 to 35 degrees.  The range of motion of the cervical spine in right lateral rotation was 0 to 30 degrees initially.  The passive range of motion in right lateral rotation was 0 to 60 degrees.  The range of motion of the cervical spine in right lateral rotation following repetitive motion was 0 to 50 degrees.  The range of motion of the cervical spine in left lateral rotation was 0 to 50 degrees initially.  The passive range of motion in left lateral rotation was 0 to 60 degrees.  The range of motion of the cervical spine in left lateral rotation following repetitive motion was 0 to 60 degrees.  There was no loss of motion following repetitive motion.      

The Veteran was accorded a Gulf War protocol examination in January 2007.  No muscle weakness or atrophy was noted.  Cervical spine flexion was from zero to 20 degrees.  Passive range of motion was reserved at 45 degrees.  Range of motion following repetitive motion was reserved at 45 degrees.  There were no complains of pain throughout the testing.  

Extension was reserved to 45 degrees initially.  Passive range of motion was also reserved to 45 degrees.  After repetitive motion, it remained at zero to 45 degrees.  Right lateroflexion was reserved to 30 degrees initially and passively was reserved to 45 degrees.  Following repetitive motion right lateroflexion was reserved to 30 degrees.  Range of motion of the cervical spine on left lateroflexion was reserved at 30 degrees.  Passively, it was reserved to 45 degrees.  Following repetitive motion, it was from zero to 30 degrees.  

On right lateral rotation, motion was from zero to 50 degrees.  It was the same passively.  Following repetitive motion it remained from zero to 50 degrees.

Motion of the cervical spine on left lateral rotation was from zero to 70 degrees actively.  It remained the same passively.  Following repetitive motion it was still from zero to 70 degrees.  The examiner stated there was no pain noted with range of motion testing of the cervical spine and he added there was no additional motion restriction on repetitive use of the joint due to pain, fatigue, weakness, or lack of endurance.

Additional pertinent evidence includes the report of a rating examination of the cervical spine accorded the Veteran by VA on February 11, 2011.  He complained that when turning his head, he would experience crackling sounds.  He complained that side to side movement was painful.  He described the pain as being localized in the cervical area.  The Veteran reported he was taking Naproxen twice daily and 5 milligrams of Hydrocodone 4 times daily.  He was also taking 10 milligrams of Flexeril 4 times daily.  He had never been hospitalized for his spine or undergone any neck surgery and reported no incapacitating episodes stemming from the cervical spine difficulties.

On examination he was reported to have pain on motion, but no spasm, atrophy, guarding, tenderness or weakness involving the spine.  Flexion was from zero to 20 degrees, extension was from zero to 25 degrees, left lateroflexion was from zero to 15 degrees, left lateral rotation was from zero to 30 degrees, right lateroflexion was from zero to 15 degrees, and right lateral rotation was from zero to 15 degrees.  There was objective evidence of pain following repetitive motion, but the examiner stated there were no additional limitations after the repetitions of motion testing.  

X-ray studies of the cervical spine showed the presence of arthritic changes.  Magnetic resonance imaging also showed focal degenerative and hypertrophic changes with no other significant abnormality.  There was loss of the intervetebral disc space with end plate sclerosis and hypertrophic spurring at the level of the 5th and 6th cervical vertebrae.  

The examiner stated there was objective evidence of pain following repetitive motion, but he indicated there were no additional limitations after three repetitions of range of motion testing.  A pertinent examination diagnosis was made of degenerative joint disease of the cervical spine.

There are two periods of time at issue here: prior to February 11, 2011 during which the RO has assigned a 10 percent disability rating; and from February 11, 2011 to the present during which the RO assigned a rating of 20 percent.  The Board will consider the proper evaluation to be assigned for both time periods, pursuant to the Court's holding in Fenderson.

a. Prior to February 11, 2011

After a careful review of the record, the Board finds an increased rating in excess of 10 percent is not warranted for the Veteran's neck disability prior to February 11, 2011.  As noted above, in order to be entitled to the next higher rating of 20 percent under DC 5237, the evidence must show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

The Board finds no support for the next higher rating of 20 percent under DC 5237 based on the orthopedic manifestations of the cervical spine disorder during that time frame.  Combined range of motion testing of the cervical spine at the time of the examinations of 2004, 2006, and 2007 was not shown to be less than 170 degrees, and there was no evidence during that time frame of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour so as to warrant the assignment of a higher rating.

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration is given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See DeLuca, supra.  In this regard, the record indicates consistent complaints of cervical spine pain.  However, other than pain, the overall evidence does not indicate a disability picture compatible with the criteria required for the next higher rating of 20 percent.  There was no indication of impairment attributable to weakness, incoordination, or fatigability.  During the time frame in question the Veteran showed essentially good motion in all directions and only minimal limitation of flexion was demonstrated.  The Board believes these findings are adequately contemplated in the disability evaluation in effect during the period prior to February 11, 2011.

b. 
Beginning February 11, 2011

After a careful review of the record, the Board finds that an increased rating of 20 percent, but not more, is in order for the Veteran's cervical spine disorder beginning February 11, 2011.  That is the date of the VA examination accorded the Veteran.  At that time, increased motion restriction was demonstrated in the cervical spine sufficient enough to warrant a 20 percent rating.  In order to be entitled to the next higher rating under DC 5237, forward flexion of the cervical spine would have to be to 15 degrees or less, or there would need to be favorable ankylosis of the cervical spine present.  This has not been shown.  Range of motion testing at the time of the February 11, 2011, examination revealed forward flexion of the spine from zero to 20 degrees, extension from zero to 25 degrees, lateroflexion to 15 degrees, left lateral rotation to 30 degrees, right lateroflexion to 15 degrees, and right lateral rotation to 15 degrees.  These findings equate to a 20 percent rating.

In addition, the examiner specifically stated that there were no additional limitations after repetitions of range of motion testing.  Additionally, there was no indication of weakness, fatigability, or incoordination.  Accordingly, the Board finds that the 20 percent evaluation assigned effective February 11, 2011, provides more than adequate compensation for the degree of impairment shown.  

c. Other Considerations

The Board has also considered whether an increased rating is warranted with the application of DC 5243, concerning intervetebral disc syndrome.  That Code section provides that intervetebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants the assignment of a 10 percent rating.  The next higher rating of 20 percent is authorized when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The next higher rating of 40 percent is authorized when there are such episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

DC 5237 through DC 5243 defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervetebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The evidence in this case does not establish the presence of such incapacitating episodes as defined by the aforementioned note.  As such, that Code cannot serve as a basis for an increased rating on the basis of incapacitating episodes.  It was stated at the time of the February 11, 2011, examination that the Veteran did not experience such episodes.

There are no other relevant code sections for consideration.  In sum, there is no basis for a rating in excess of 10 percent for the Veteran's cervical spine disability prior to February 11, 2011, and no basis for a rating in excess of 20 percent from that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In August 2009 the Board remanded this case for a variety of development, including proper notice under Kent and Vazquez-Flores.   

With regard to the right arm peripheral neuropathy claim, by letter dated in October 2009, VA's Appeal Management Center in Washington, D.C., informed the Veteran of the appropriate definition of new and material evidence and complied with the requirements of Kent.  Thereafter, the case was readjudicated in a March 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

With regard to the acquired psychiatric disorder and left hip disorder issues,  the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With regard to the cervical spine disorder issue, the Board notes that proper Vazquez-Flores pursuant to the August 2009 Board remand was not provided in this case as the October 2008 letter meant to cure the Vazquez-Flores defect does not contain the criteria for a higher rating for the cervical spine and corresponds only to the criteria necessary for a higher rating for neurological disorders of the hand.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a November 2005 letter, the RO stated that to establish entitlement to an increased evaluation for his service-connected cervical spine disorder, the evidence must show that his condition "ha[d] worsened enough to warrant the payment of a greater evaluation."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The March 2007 rating decision explained the criteria for the next higher disability rating available for the cervical spine disorder under the applicable diagnostic code.  The September 2008 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected cervical spine disorder, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity is reopened.

Service connection for major depressive disorder is granted.

Service connection for a left hip disorder is granted.

A disability rating greater than 10 percent for cervical spine disability prior to February 10, 2011 is denied.

A disability rating greater than 20 percent for cervical spine disability from February 11, 2011, is denied.



REMAND

With regard to the IBS issue, the Veteran's service treatment records show some complaints of indigestion, abdominal pain, epigastric pain, diarrhea, and gastroenteritis but are negative regarding a diagnosis of IBS.  Specifically, in a March 2002 "Report of Medical History" the Veteran complained of "frequent indigestion or heartburn" but denied "stomach, liver, or intestinal trouble."  Also, in September 2003 the Veteran complained of epigastric pain.  Previously, in April 1972 the Veteran complained of gastroenteritis and in August 1975 he complained of abdominal pain and diarrhea . However, a March 2002 examination shows a normal "G-U system."      

The Veteran was accorded a Gulf War Guidelines VA examination in January 2007.  Problems for which he was evaluated included a complaint of diarrhea.  He reported having diarrhea following meals in Kuwait.  He described what was a liquid stool following meals 3 to 5 days a week.  He said on these occasions he ran a liquid stool following each meal.  He had no change in his symptoms and they remained constant from June 2003 until the present time.  Following examination the examiner stated the described diarrhea was not typical of irritable bowel syndrome.  He stated there was no abdominal pain other than cramps that preceded the diarrhea and there appeared to be some stimulation of the bowel that caused the diarrhea.  It was added that the diarrhea did not sound infectious as it had not changed since 2003.  Notation was made in the Veteran's testing that he had been using amphetamines.  A diagnosis of diarrhea was made.

Unfortunately, while the January 2007 VA examiner did indicate that a diagnosis of IBS could not be made, he failed to indicate whether the Veteran had a separate undiagnosed illness manifested by gastrointestinal complaints and, if so, whether this undiagnosed illness is related to the Veteran's military service, to include the complaints of "frequent indigestion" in the March 2002 Report of Medical History.  Given the above evidence, on remand the Veteran should be afforded an appropriate VA examination to resolve this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  

With regard to the peripheral neuropathy issues, service treatment records show complaints of elbow pain in September 2003 and a right shoulder injury in December 2003.  The Veteran filed a claim for service connection for peripheral neuropathy in April 2004, while still on active duty.  He was afforded a VA general medical examination in October 2004 at which time the claims file was not available to the examiner.  The Veteran expressed multiple complaints, including both shoulders hurting.  He stated that on one occasion he fell and hurt the right shoulder.  Examination findings included tenderness to the right shoulder.  The Veteran complained of some numbness at the 3rd, 4th, and 5th fingers bilaterally.  Examination in October 2004 showed "normal vibration, sharp-dull discrimination, light touch and cold-hot discrimination bilaterally in the upper and lower extremities."  The examination impressions included "ulnar peripheral neuropathy, associated to local trauma to the ulnar nerve at the elbow level."  By rating decision dated in December 2004 the RO granted service connection for left elbow injury with ulnar peripheral neuropathy.  While the Board assumes that the "ulnar peripheral neuropathy, associated to local trauma to the ulnar nerve at the elbow level" diagnosed during the October 2004 VA examination pertains to the left elbow, the October 2004 VA examiner did not specify the extremity involved and did not indicate whether this involved the arm as well as the elbow.  As such, the October 2004 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to the right elbow disorder and generalized arthralgia of the ankles, shoulders, knees, and hips issues, service treatment records show complaints of knee and leg pain as early as March 2003 with general complaints of "joint pain" in April 2003 and specific complaints regarding the knees and elbows in September 2003.  The Veteran filed a claim for service connection for "arthritis" in April 2004, while still on active duty.  He was afforded a VA general examination in October 2004 which was negative for arthritis of the joints but does show a diagnosis of "generalized arthralgia, ankles, shoulders, knees, hips, he states following his immunization with anthrax and smallpox."  Service connection for generalized arthralgia, claimed as arthritis, was denied by rating decision in December 2004.  The claim was denied because, while there is evidence that the Veteran has suffered from joint pain since service, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Unfortunately, the October 2004 VA examiner failed to indicate whether the Veteran had a separate undiagnosed illness manifested by joint pain and, if so, whether this undiagnosed illness is related to the Veteran's military service, to include the complaints of knee and leg pain as early as March 2003 with general complaints of "joint pain" in April 2003 and specific complaints regarding the knees and elbows in September 2003.  Given the above evidence, on remand the Veteran should be afforded an appropriate VA examination to resolve this matter.    

As for the claim regarding an increased rating for postoperative status, right inguinal hernia, the record shows that the Veteran was last afforded a VA examination for this disorder in September 2006.  During the June 2009 Travel Board hearing the Veteran complained of increasing abdominal pain due to his in-service right inguinal hernia.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given these allegations the Veteran should be afforded a new VA examination regarding his hernia.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, this portion of the case is REMANDED for the following actions:  

1. Schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of his current gastrointestinal symptoms.  The claims file must be provided to the examiner(s) for review.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a separate undiagnosed illness manifested by gastrointestinal complaints and, if so, whether this undiagnosed illness is related to active service or any incident of such service, to include the complaints of "frequent indigestion" in the March 2002 Report of Medical History.  A complete rationale must be provided for any opinion(s) expressed.

2. Schedule the Veteran for a VA peripheral nerves examination to determine the nature and etiology of his claimed peripheral neuropathy of the right and left arms.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Following examination and review of the claims file, the examiner is requested to provide opinion on the following questions:

a) identify all current disability involving the bilateral arms (other than the already service-connected left elbow injury with ulnar peripheral neuropathy) and, for each diagnosis, opine whether it is at least as likely as not (50 percent or greater probability) that such disorder either first manifested during active service or is otherwise causally related to event(s) during active service, to include the complaints of elbow pain in September 2003, documentation of a right shoulder injury in December 2003, and the allegation of chronic arm pain since service?

b) opine whether any current disability of the arms is secondary to or aggravated by the Veteran's service-connected left elbow injury with ulnar peripheral neuropathy.  The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

The examiner is specifically requested to discuss whether there is any medical reason to accept or reject the Veteran's allegations of chronic arm numbness and pain since service.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

3. Schedule the Veteran for a VA joints examination to determine the nature and etiology of his current joint pain.  The claims file must be provided to the examiner(s) for review.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a separate undiagnosed illness manifested by joint and, if so, whether this undiagnosed illness is related to active service or any incident of such service, to include the complaints of knee and leg pain as early as March 2003 with general complaints of "joint pain" in April 2003 and specific complaints regarding the knees and elbows in September 2003.  A complete rationale must be provided for any opinion(s) expressed.

4. Schedule the Veteran for an appropriate VA examination to determine the current level of impairment resulting from his service-connected postoperative right inguinal hernia.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted. 

5. Then the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish him and his representative with a Supplemental Statement of the Case and accord them a reasonable time frame in which to respond.  Thereafter, as otherwise indicated, the case should be returned to the Board for further development.

By this REMAND the Board intimates no opinion as to any final outcome warranted.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate fully in the development of the case, and the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2012).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                     ______________________________________________
	APRIL MADDOX
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


